Citation Nr: 0712954	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied reopening of a claim 
for service connection for PTSD. 

The veteran testified before the undersigned at a November 
2006 hearing at the VA Central Office.  A transcript has been 
associated with the file.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed RO decision dated in July 1994 denied 
reopening the veteran's claim of entitlement to service 
connection for PTSD.  The veteran was provided his appellate 
rights, but did not appeal.

2.  Additional evidence received since the July 1994 decision 
is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 1994 decision, denying reopening of the claim of 
service connection for PTSD, is final.  38 U.S.C.A. § 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

II. New and Material Evidence

The veteran was originally denied service connection for PTSD 
in a June 1990 rating decision for lack of a current 
disability.  He did not initiate an appeal.  The veteran 
attempted to reopen in December 1993; however, he failed to 
submit any evidence in association with the claim.  The claim 
was denied in July 1994, because new and material evidence 
had not been submitted.  The letter advising the veteran of 
that denial provided him notice of his appellate rights, but 
he did not appeal.  The July 1994 rating decision is final.  
38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

The evidence of record prior to July 1994 showed that the 
veteran had a diagnosis of PTSD from the Martinsville VA 
Medical Center.  During his April 1990 VA examination, the 
examiner questioned that diagnosis and attributed the 
veteran's poor mental functioning to alcohol dependence and 
drug abuse.  The first denial of the claim on the merits in 
June 1990 found that the veteran did not have PTSD.  The 
rating decision made no further findings regarding a link 
between the current symptoms and an in-service stressor or 
whether there was credible supporting evidence that the 
claimed inservice stressor occurred.

To reopen the claim, the veteran must submit new evidence 
tending to support any of the elements for service 
connection.  The veteran has had additional treatment for 
PTSD, which supports a finding of a current diagnosis.  
During the course of this claim, the veteran underwent a 
December 2002 VA examination, which also resulted in a 
diagnosis of PTSD.  He also provided specific stressor 
information at his hearing before the Board, which is not 
something he had done previously.  This evidence is quite 
clearly new to the file and material to the point which was 
the basis for the previous final denial.  The Board finds 
that this evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the petition to 
reopen the claim for service connection for PTSD is granted.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

Because the veteran's petition to reopen his claim for 
service connection for PTSD was denied on each adjudication 
during the course of this petition, the claim has not yet 
been adjudicated by the RO on the merits.  The RO must be 
given the opportunity to consider this issue in the first 
instance to ensure that the veteran is not prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

The Board also finds that additional development is warranted 
on remand.  As discussed above, VA law provides that service 
connection for PTSD "requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. . . 
."  38 C.F.R. § 3.304(f).  

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  These reportedly 
included the following:  (a) mortar and rocket attacks on his 
unit, including one in which A.T. was wounded in action in 
April or May 1968, and (b) his unit came under attack from 
Viet Cong forces near an orphanage in late February or March 
1968.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
Because the specific information as to dates was previously 
unavailable, the RO has not conducted a search of his unit 
records.  VA has not attempted to verify the occurrence of 
any alleged stressful events in Vietnam by contacting the 
appropriate agency, and additional development is indicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the 
veteran's claimed stressor events in 
Vietnam by contacting the U.S. Army and 
Joint Services Records Research Center 
(JSRRC)  and requesting unit records for 
late February to May 1968.  According to 
his testimony, the veteran was assigned 
to the 69th Signal Battalion, and he 
states his unit came under a rocket 
attack while at Tan Son Nhut Air Base, 
Saigon, during this time period.  He also 
alleges another individual from his unit, 
A.T., was wounded in action in one of 
these attacks, in approximately April or 
May 1968.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Martinsburg 
for psychiatric treatment from August 
2002 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Thereafter, the RO must determine 
whether the veteran engaged in combat 
with the enemy or was exposed to a 
stressor or stressors in service, and if 
so, provide him with a VA psychiatric 
examination to obtain medical opinion as 
to whether the criteria for diagnosing 
PTSD are met, and, if so, whether the 
condition is related to the verified 
stressor(s).

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claim on the merits. If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


